DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD # 21-005
RE: UPDATED: Mandatory Medicaid
Coverage of Routine Patient Costs
Furnished in Connection with
Participation in Qualifying Clinical
Trials
April 13, 2022
Dear State Medicaid Director:
The Center for Medicaid and CHIP Services (CMCS) is issuing this State Medicaid Director
Letter outlining new Medicaid state plan requirements for assuring coverage of routine patient
costs associated with participation in qualifying clinical trials. This guidance applies to states
and territories with respect to items and services furnished to Medicaid beneficiaries, including
beneficiaries enrolled in Alternative Benefit Plans (ABPs), who are participating in a qualifying
clinical trial on or after January 1, 2022.
Background
Historically, the Medicaid statute and its implementing regulations did not specify a clear
requirement for coverage of routine costs associated with clinical trials, even if those routine
costs were for items and services that ordinarily would be covered by a state’s Medicaid
program. Therefore, states (including the territories, unless otherwise noted) have had the
flexibility to limit or exclude coverage for routine costs associated with clinical trials by defining
medical necessity criteria, provider qualifications and limits on the amount, duration, and scope
of services. Some states historically have determined that all services provided to a Medicaid
beneficiary participating in a clinical trial were considered “experimental,” and therefore not
covered by Medicaid. On the other hand, we explained in guidance regarding dually eligible
Medicare and Medicaid beneficiaries issued on October 30, 2000, that Medicaid may pay for
otherwise covered services that are routine costs for clinical trials, provided all applicable
requirements are met, including third party liability requirements. 1 To date, this State Medicaid
Director Letter is the only guidance we have issued addressing Medicaid coverage of routine
costs for clinical trials.
Mandatory Services
Division CC, Title II, Section 210 of the Consolidated Appropriations Act, 2021 (Public Law
116-260) (section 210) amended section 1905(a) of the Social Security Act (the Act), by adding
to the definition of medical assistance a new benefit at section 1905(a)(30) for routine patient
costs for items and services furnished in connection with participation by Medicaid beneficiaries
1

https://www.medicaid.gov/Federal-Policy-Guidance/downloads/smd103000.pdf

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

in qualifying clinical trials, subject to further provisions in a new section 1905(gg). Section 210
also amended sections 1902(a)(10)(A) and 1937(b)(5) of the Act to make coverage of this new
benefit mandatory under the state plan and any benchmark or benchmark equivalent coverage
also referred to as alternative benefit plans, or ABPs with respect to items and services furnished
on or after January 1, 2022.
Pursuant to section 1905(a)(30) and 1905(gg)(1) of the Act, the routine patient costs that must be
covered for a beneficiary participating in a qualifying clinical trial are any item or service
provided to the individual under the qualifying clinical trial, including any item or service
provided to prevent, diagnose, monitor, or treat complications resulting from participation in the
qualifying clinical trial, to the extent that the provision of such items or services to the
beneficiary would otherwise be covered outside the course of participation in the qualifying
clinical trial under the state plan or waiver, including a demonstration project under section 1115
of the Act. Such routine services and costs also include any item or service required solely for
the provision of the investigational item or service that is the subject of the qualifying clinical
trial, including the administration of the investigational item or service. Some examples of
routine costs in a clinical trial could include otherwise covered physician services or laboratory
or medical imaging services that assist with prevention, diagnosis, monitoring or treatment of
complications arising from clinical trial participation.
Items and Services Not Covered Under the New Mandatory Benefit2
As described under section 1905(gg)(1) of the Act, routine patient costs within the meaning of
section 1905(a)(30) of the Act do not include any investigational item or service that is the
subject of the qualifying clinical trial and is not otherwise covered outside of the clinical trial
under the state plan, waiver, or demonstration project.
Similarly, routine patient cost does not include any item or service that is provided to the
beneficiary solely to satisfy data collection and analysis for the qualifying clinical trial that is not
used in the direct clinical management of the beneficiary and is not otherwise covered under the
state plan, waiver, or demonstration project. For example, if a beneficiary has a condition that
typically requires monitoring through an annual medical imaging scan and the beneficiary is
participating in a clinical trial with a protocol that requires monthly medical imaging scans only
to collect data on the effects of the investigational item or service, the additional monthly scans
for purposes of clinical trial data collection would not be included in the beneficiary’s routine
patient costs to the extent they are not used for the direct clinical management of the beneficiary
or are not otherwise covered under the state plan, waiver, or demonstration project.
Qualifying Clinical Trial
Section 1905(gg)(2) of the Act defines the term “qualifying clinical trial” for purposes of section
1905(a)(30) of the Act as a clinical trial in any clinical phase of development that is conducted in
relation to the prevention, detection, or treatment of any serious or life-threatening disease or
condition, and is described in any of clauses (i)-(iii) of section 1905(gg)(2)(A) of the Act.
Therefore, to meet the statutory definition, the “qualifying clinical trial” must also be one or
more of the following:
2

This section has been updated.

•

A study or investigation that is approved, conducted, or supported (including by funding
through in-kind contributions) by one or more of the following:
The National Institutes of Health (NIH);
The Centers for Disease Control and Prevention (CDC);
The Agency for Health Care Research and Quality (AHRQ);
The Centers for Medicare & Medicaid Services (CMS);
A cooperative group or center of any of the entities described above or the
Department of Defense or the Department of Veterans Affairs;
o A qualified non-governmental research entity identified in the guidelines
issued by the NIH for center support grants 3;
A clinical trial, approved or funded by any of the following entities, that has been
reviewed and approved through a system of peer review that the Secretary determines
comparable to the system of peer review of studies and investigations used by the
NIH, and that assures unbiased review of the highest scientific standards by qualified
individuals with no interest in the outcome of the review:
o The Department of Energy
o The Department of Veterans Affairs
o The Department of Defense;
A clinical trial that is one conducted pursuant to an investigational new drug
exemption under section 505(i) of the Federal Food, Drug, and Cosmetic Act or an
exemption for a biological product undergoing investigation under section 351(a)(3)
of the Public Health Service Act; or
A clinical trial that is a drug trial exempt from being required to have one of the
exemptions in the prior bullet.
o
o
o
o
o

•

•

•

Coverage Determination Requirements
As provided in section 1905(gg)(3) of the Act, a determination with respect to coverage under
section 1905(a)(30) of the Act for a beneficiary participating in a qualifying clinical trial must be
expedited and completed within 72 hours and must be made without regard to the geographic
location or network affiliation of the health care provider treating the beneficiary or the principal
investigator of the qualifying clinical trial. This means that states must review and adjust, as
necessary, any existing utilization management processes to ensure a coverage determination is
completed within 72 hours. We interpret the geographic location or network affiliation
requirement to mean that a state or territory may not deny coverage of routine patient costs based
on where the clinical trial is conducted, including out of state, or based on whether the principal
investigator or provider treating the beneficiary in connection with the clinical trial is outside of
the network of the beneficiary’s Medicaid managed care plan, if applicable. In the latter case, if
a positive coverage determination is made, the state may either pay for the covered services on a
fee-for-service basis as outside the scope of the managed care contract or require the managed
care plan to cover the services out-of-network when the coverage requirement applies.

While Section 210 of the Consolidated Appropriations Act references a qualified non-governmental research entity
identified in the guidelines issued by the NIH for center support grants, NIH has clarified that no such guidelines
exist.
3

Coverage must also be based on an attestation regarding the appropriateness of the qualifying
clinical trial by the health care provider and principal investigator and be made using a
streamlined uniform form developed for state use by the Secretary, which is currently under
development, and that will include the option to reference information regarding the qualifying
clinical trial that is publicly available on a website maintained by the Secretary, such as
clinicaltrials.gov. Further, coverage determinations must not require submission of the protocols
of the qualifying clinical trial or any other documentation that may be proprietary or determined
by the Secretary to be burdensome.
States that use a managed care delivery system must either cover the costs as required outside the
scope of its managed care contracts or specify the applicable requirements in their managed care
plan contracts and adjust capitation rates as appropriate for items and services furnished to
Medicaid beneficiaries on or after January 1, 2022.
Exemption of Additional Expenditures from Payment Limits for Territories
Section 210 amended section 1108(g)(4) of the Act to include a new subparagraph (B), providing
that expenditures for routine patient costs, as defined in section 1905(gg)(1), will not be taken
into account in applying the allotment caps for the territories under 1108(f) of the Act. This
provision is also effective for items and services furnished on or after January 1, 2022.
Exception for State Legislation 4
States that require legislative changes to implement coverage of routine patient costs as specified
in section 1905(a)(30) of the Act will not be regarded as failing to comply with the requirements
newly added by section 210, solely on the basis of their failure to meet these requirements
before the first day of the first calendar quarter beginning after the close of the first regular
session of the state legislature that begins after December 27, 2020, the date of enactment of the
Consolidated Appropriations Act, 2021. For states that have a two-year legislative session, each
year of the session is considered a separate regular session of the state legislature for purposes of
this exception.
Essentially, this provision provides for an extension to the required start date of the new
coverage requirement if the only reason the state cannot come into compliance by January 1,
2022 is due to lack of state legislation that is needed to meet the requirement. Not all states will
be able to seek this extension, because it depends on the timing of the state’s first regular
legislative session that began after the date of enactment of the Consolidated Appropriations Act,
2021. If the Secretary determines that state legislation is needed to bring the state plan into
compliance with the new coverage requirement, the Secretary will not consider the state to be out
of compliance with the new coverage requirement solely on the basis of a failure to enact the
required state legislation before the first day of the first calendar quarter beginning after the close
of the first regular session of the state’s legislature that begins after December 27, 2020. If a
state’s first regular legislative session beginning after December 27, 2020, was the calendar year
that began on January 1, 2021, and ended on December 31, 2021, the state would not be able to
seek this extension because it would have had only until December 31, 2021, to enact any
required legislation, and the first day of the first calendar quarter that begins after that date is
January 1, 2022 – the effective date for this provision.
4

This section has been updated.

If, however, a state’s first regular legislative session beginning after December 27, 2020, does
not end until on or after January 1, 2022, and the Secretary determines that legislation was
necessary to meet the new coverage requirement, but the necessary legislative authorization was
not obtained, the state could seek to delay compliance with the new coverage requirement until
the first day of the first calendar quarter after the legislative session ends. Such a state is
expected to come into compliance with the new coverage requirement by the first day of the first
calendar quarter after the end of the legislative session. If a state has a two-year legislative
session, each year of the session shall be considered to be a separate regular session of the state
legislature for purposes of this extension. This means that a state would not have a longer
extension if it has a two-year legislative session; such a state is treated like a state with a oneyear legislative session, and any applicable extension ends on the first day of the first calendar
quarter following the end of the first year of the two-year session.
CMS will grant an extension based on legislative delay only if the timing of the state’s legislative
session is the only reason that a state cannot meet the requirement, and only when the first
regular legislative session that began after December 27, 2020, ends on or after January 1, 2022,
as discussed above. States should submit requests for the legislative delay extension on or before
January 1, 2022, to the Regional SPA/Waiver mailbox that is currently used for Medicaid SPA
submissions. If the state is participating in the pilot for the new “One CMS Portal,” the request
for the legislative delay extension should be submitted via the portal. The request should include
documentation to support that the state’s first regular legislative session that began after
December 27, 2020, did not end until on or after January 1, 2022, that state legislation is needed
to come into compliance with the new coverage requirement, and that the legislative delay is the
only reason the state cannot come into compliance as of January 1, 2022. States may, but are not
required to, use the following format for their legislative delay extension submission:
_____ [Insert name of state] requests an exception based on the need for legislative authority to
cover the benefit described in section 1905(a)(30) of the Social Security Act, and submits
documentation to support that the state’s first regular legislative session that began after
December 27, 2020, will not end until on or after January 1, 2022. [Describe the documentation
that is attached or that accompanies the request and include information about the state’s
legislative calendar so CMS can determine the state’s compliance date.]
States that are granted an extension due to legislative delay will still need to follow the state plan
amendment (SPA) submission requirements below and submit a SPA consistent with the
extended compliance deadline.
State Plan Amendments
States will need to submit a new SPA at section 3.1A and 3.1B to effectuate this new coverage
requirement under section 1905(a)(30), effective with respect to items and services furnished on
or after January 1, 2022, unless the exception for state legislation described above applies.
Additionally, a state will need to submit a SPA at section 4.19(b) to describe payment
methodologies that will be used to pay service providers. Changes in methods and standards for
payments associated with the 4.19(b) SPA are subject to the public notice requirements at 42
CFR §447.205, which must be issued at least one day prior to the effective date of the proposed

changes. These SPAs are needed to ensure that the state is appropriately covering and paying for
routine patient costs of items and services for beneficiaries enrolled in qualifying clinical trials,
as newly required under amendments made by section 210. Similarly, states will need to submit
ABP SPAs to add this coverage to their ABPs. ABP SPA public notice requirements under 42
CFR §440.386 must be followed. CMS is available for technical assistance on SPA submissions.
States using a managed care delivery system should also evaluate their managed care plan
contracts and capitation rates to determine the need for potential revisions with respect to items
and services furnished to Medicaid beneficiaries on or after January 1, 2022, such as whether to
carve out such costs so the state would provide them outside the scope of the contract or include
appropriate amounts in capitation rates to cover an obligation to cover the out of network costs.
For additional information, please contact Kirsten Jensen, Director, Division of Benefits and
Coverage, at Kirsten.Jensen@cms.hhs.gov.

Sincerely,

Daniel Tsai
Deputy Administrator and Director

